
	

113 HR 196 IH: To eliminate automatic pay adjustments for Members of Congress, and for other purposes.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 196
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Latta (for
			 himself, Mrs. Black,
			 Mr. McKinley,
			 Mr. Miller of Florida,
			 Ms. Bordallo,
			 Mr. Lance,
			 Mr. Nugent,
			 Mr. Wittman,
			 Mr. Marchant, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To eliminate automatic pay adjustments for Members of
		  Congress, and for other purposes.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of
			 section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31(2))
			 is repealed.
			(b)Conforming
			 amendmentsSection 601(a)(1) of such Act is amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively;
			 and
				(3)by striking
			 , as adjusted by paragraph (2) of this subsection.
				2.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect on December 31, 2014.
		
